Citation Nr: 1021139	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  08-33 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Whether the appellant, Veteran's daughter, may be 
recognized as a "helpless child" on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
for the purpose of entitlement to VA benefits.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

According to an official service department certification, 
the appellant's father had service as a recognized guerrilla 
from November 1943 to January 1946.  He died in 2005.  
According to documents in the file, the appellant is his 
daughter; she was born in 1950.

These matters come to the Board of Veterans' Appeals (Board) 
from a rating decision dated in April 2008 by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The Veteran died in April 2005.  The causes of his death 
were cardiac failure, arrythmia, and hyperthyroidism.  

2.  The Veteran did not have a service-connected disability 
at the time of his death.

3.  The conditions which caused the Veteran's death did not 
begin in service, may not be presumed to be related to any 
incident of service, and have not been otherwise shown to be 
causally related to service.  

4.  Appellant, the Veteran's daughter, was born in January 
1950 and attained the age of 18 in January 1968.

5.  A preponderance of the evidence is against a finding that 
the appellant was permanently incapable of self-support by 
reason of physical or mental defects at or before she 
attained the age of 18.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the Veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.5, 3.41, 3.303, 3.304, 3.307, 
3.309, 3.312 (2009).

2.  The criteria for entitlement to VA benefits on the basis 
of permanent incapacity for self-support of the appellant, 
Veteran's daughter, prior to attaining the age of 18 are not 
met.  38 U.S.C.A. § 101(4), 103(e), 1310, 1542, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.57, 3.209, 
3.210, 3.315(a), 3.356 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC), i.e., survivor benefits based on service 
connection of a Veteran's death, Section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2008.  Because service connection was 
not in effect for any disabilities suffered by the Veteran, 
properly tailored notice need not have included the items 
listed in (1) and (2) above.  Thus, the notice was sufficient 
with regard to Hupp.  Nevertheless, a subsequent letter dated 
in April 2009 was Hupp compliant, and the claims were 
readjudicated in an April 2009 supplemental statement of the 
case.

VA has obtained available service records, assisted the 
appellant in obtaining evidence, and afforded the appellant 
the opportunity to give testimony before the Board, although 
she declined to do so.  The duty to assist does not require 
that VA obtain a medical opinion in this case because there 
is no evidence of record of a disease, injury, or event in 
service that caused the Veteran's death and thus no 
indication that the disability or symptoms may be associated 
with the Veteran's service or with a service-connected 
disability.  Similarly, there is no medical evidence relating 
to the appellant's capacity for self-support prior to her 
reaching the age of 18 in 1968.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements, and the 
appellant is not prejudiced by a decision on the claims at 
this time.


Cause of Death

The Veteran did not have any service connected disabilities 
recognized during his lifetime.  The Veteran's death 
certificate indicates that the causes of his death, which 
occurred in April 2005 at the age of 84, were cardiac 
failure, arrhythmia, and hyperthyroidism.  The appellant 
contends that the Veteran had poor health ("complicated 
diseases") that began during service and contributed to his 
death.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic 
disabilities, including heart disease, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection for the cause of a Veteran's 
death, evidence must show that disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a claim, VA shall give the benefit of 
the doubt to the claimant.  38 U.S.C.A. § 5107.

The Veteran's service treatment records do not contain any 
reference to hyperthyroidism or a heart problem.  He was 
treated for malaria in service.  His service discharge 
examination completed in January 1946 noted normal 
cardiovascular and endocrine system examinations, and chest 
X-ray was negative.  

The Veteran's claims for service connection for malaria and 
pulmonary tuberculosis were denied in a December 1964 rating 
decision.  There is no record of his having filed any 
subsequent claims for service connection.

Private medical records dated in 1990 and 1991 note treatment 
for hypertension and thyroid mass.  

The record shows that thyroid and heart (hypertension) 
abnormalities were first shown more than forty years after 
his separation from service.  No medical evidence has been 
received attributing any of these conditions to any incident 
of his service decades earlier.  

Regarding the appellant's own opinion that the Veteran's 
fatal conditions are related to his period of service, the 
Board notes that the question of etiology of a disease is not 
one for which lay evidence would be competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
question of etiology of a disorder is one that is eminently 
medical in nature.  It is neither shown in the record, nor 
alleged by the appellant, that she has had the training or 
has the expertise to address this question, and she has not 
cited to any texts, treatises, or supporting medical opinions 
in the matter.  See Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  

The Board concludes that the preponderance of the evidentiary 
weight is against a finding that the Veteran's fatal cardiac 
failure, arrythmia, or hyperthyroidism began during or soon 
after his service, or that they are related to any incident 
of service.  The Board therefore denies the claim for service 
connection for the cause of the Veteran's death.

Permanent Incapacity for Self-support

Dependency and indemnity compensation (DIC) benefits based on 
a veteran's death are available only to certain survivors of 
deceased veterans, including a 'child' of a veteran.  38 
U.S.C.A. § 1310.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for 
dependency and indemnity compensation benefits after they 
have attained the age of 18.  38 U.S.C.A. § 101(4)(A).  
However, under VA regulations, a legitimate child of a 
veteran may be considered a "child" after age 18 for 
purposes of determining entitlement to death benefits or DIC 
benefits if he or she is unmarried, and before reaching the 
age of 18 years, the 'child' becomes permanently incapable of 
self- support.  38 U.S.C.A. § 101(4)(A); 38 C.F.R. §§ 3.57, 
3.315(a).

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
The focus of analysis must be on the individual's condition 
at the time of his or her 18th birthday.  Dobson v. Brown, 4 
Vet. App. 443, 445 (1993).  It is the condition at that 
specific point in time which determines whether entitlement 
to the status of "child" should be granted.

In other words, for purposes of initially establishing 
helpless child status, the claimant's condition subsequent to 
his or her 18th birthday is not for consideration.  Id.  If a 
finding is made that a claimant was permanently incapable of 
self support as of the claimant's 18th birthday, then 
evidence of the claimant's subsequent condition becomes 
relevant for the second step of the analysis which is that VA 
has a burden of showing improvement sufficient to render the 
claimant capable of self-support.  If the claimant is shown 
to be capable of self-support at 18, VA is required to 
proceed no further.  Id.

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  38 C.F.R. § 3.356(b).  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Id.  Rating criteria applicable to disabled 
veterans are not considered controlling.

There are four principal factors for consideration on 
determining permanent incapacity for self-support.  The first 
is the fact that a claimant is earning his (her) own support 
is prima facie evidence that he (she) is not incapable of 
self-support.  38 C.F.R. § 3.356(b)(1).  Incapacity for self- 
support will not be considered to exist when the child by his 
(her) own efforts is provided with sufficient income for his 
(her) reasonable support.  Id.

Second, when a child shown is by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, it may be so held at a later 
date even though there may have been a short intervening 
period or periods when his (her) condition was such that he 
(she) was employed, provided the cause of incapacity is the 
same as that upon which the original determination was made 
and there were no intervening diseases or injuries that could 
be considered as major factors.  38 C.F.R. § 3.356(b)(2).  
Employment which was only casual, intermittent, tryout, 
unsuccessful, or terminated after a short period by reason of 
disability, should not be considered as rebutting permanent 
incapability of self-support otherwise established.  Id.

Third, it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  38 C.F.R. § 3.356(b)(3).  
In those cases where the extent and nature of disability 
raises some doubt as to whether they would render the average 
person incapable of self-support, factors other than 
employment are for consideration.  Id.  In such cases there 
should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Id.  Lack of employment of 
the child either prior to the delimiting age or thereafter 
should not be considered as a major factor in the 
determination to be made, unless it is shown that it was due 
to physical or mental defect and not to mere disinclination 
to work or indulgence of relatives or friends.  Id.

Fourth, the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b)(4).

Other evidence besides a birth certificate may be considered 
adequate to establish the facts in issue, including hospital 
and school records.  38 C.F.R. § 3.209.

The appellant's birth certificate shows that she was born in 
January 1950.  Thus, she attained the age of 18 years in 
January 1968.  A private physician's statement dated in 
December 2007 notes that the appellant has a diagnosis of 
"congenital bone deformity."  It does not provide any other 
information as to the degree of disability, if any, 
associated with this diagnosis.

A statement dated in February 2008 from R.P.P., a "close 
relative" of the Veteran, noted that the appellant was a 
"helpless child since birth.  Her level of education was 
grade 3, not married, not employed and incapable of self-
support by reason of her physical disability.  She is under 
the support and care of her sisters."

In another statement dated in February 2008, M.J.V. and 
R.J.O., acquaintances of the appellant, report that she is 
"a helpless child" who was never married or employed and 
was incapable of self-support "by reasons of physical 
disability appears since birth up to the present."

Lay persons can observe and report symptoms, but they are not 
competent to establish that the appellant was permanently 
incapable of self-support by reason of mental or physical 
defect at the date of attaining the age of 18 years.  38 
C.F.R. § 3.159(a)(2).

After a full review of the record, the Board finds that the 
appellant, Veteran's daughter, was not permanently incapable 
of self- support as of the age of 18 years.  The only 
relevant medical evidence indicates that she has "congenital 
bone deformity," however it does not report the level of 
disability associated with that condition.  The competent 
evidence simply fails to establish that that she was 
incapable of self-support by reason of her bone deformity or 
any other medical or physical defect at the date of attaining 
the age of 18 years (January 1968).

The Board has considered the evidence of the appellant's 
condition in January 1968 at the time of her 18th birthday, 
as required by Dobson, 4 Vet. App. 445.  Unfortunately, there 
are no relevant medical records from that time period.  
However, the Veteran did not list the appellant as seriously 
disabled when filing a claim for service connection in August 
1964.  

The Board concludes that the preponderance of the evidence is 
against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107.




	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to VA benefits on the basis of permanent 
incapacity for self-support of the Veteran's daughter prior 
to attaining the age of 18 is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


